UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K FORM 10-K - ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [x] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2016 Or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file Number: 0-8952 SB Partners (Exact name of registrant as specified in its charter) New York 13-6294787 (State of other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 102A, Milford, Ct. 06460 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 283-9593 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered NONE Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interests (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. [ ] Yes [X] No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act from their obligations under those sections. [ ] Yes [X] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the proceeding twelve months (or for such shorter period that the Registrant was required to submit and post such files). [ X ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): [ ] Large Accelerated Filer [ ] Accelerated Filer [X] Non-Accelerated Filer[ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. NOTE: If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. Not Applicable APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No Not Applicable (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Not Applicable DOCUMENTS INCORPORATED BY REFERENCE. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g. annual report to security holders for fiscal year ended December 24, 1980). None 2 PART I ITEM 1. BUSINESS Description of SB Partners (the “Registrant”) The Registrant is a New York limited partnership formed to engage in acquiring, operating and holding for investment a varying portfolio of real estate interests. The Registrant's initial public offering was in 1971, the year it began operations. As of December 31, 2016, the Registrant owns an industrial flex property in Maple Grove, Minnesota. In addition, the Registrant has a thirty percent interest in Sentinel Omaha, LLC (“Omaha”). Omaha is a real estate investment company which as of December 31, 2016 owned 14 multifamily properties in 10 markets. Omaha is an affiliate of the Registrant’s general partner. The principal objectives of the Registrant are, first, to obtain capital appreciation through equity investments in real estate; second, to generate cash available for distribution, a portion of which may not be currently taxable; and third, to the extent still permitted under the Internal Revenue Code of 1986, as amended, to generate tax losses which may offset the limited partners' income from the Registrant and certain other sources. The Registrant’s filings with the Securities and Exchange Commission (the “SEC”) are available on the SEC’s Website at www.sec.gov and type in 0000087047 for the Registrant’s CIK. Recent Developments and Real Estate Investment Factors Omaha’s portfolio consists exclusively of multi-family properties located in secondary and tertiary markets. During 2016 physical and economic occupancy remained consistent at most of Omaha’s properties. However, occupancy at two large properties which rely on tenants from the local military base declined due to deployments during 2016. Capitalization rates for older properties in tertiary markets where Omaha owns most of its properties generally were consistent with the prior year. All of Omaha’s property mortgages and bank loans pay interest based on floating interest rates. During the first half of 2016 the floating rates increased slightly but increased at a faster pace during the second half of 2016 as short term LIBOR rates increased. The one month LIBOR rate increased from an average of 42.55 basis points during January 2016 to an average of 71.64 basis points during December 2016. During 2016 Omaha was able to pay down a small portion of its unsecured bank loan. Omaha reports on a fair value basis and for the year ended December 31, 2016 Omaha reported an increase in the value of its portfolio of $16,197,000 over the year ended December 31, 2015. The total real estate portfolio value of $378,460,000 as of December 31, 2016 consists of the same properties which made up Omaha’s portfolio as of December 31, 2015. Omaha is precluded from making distributions to its investors until its unsecured loans are paid in full. As of December 31, 2015, barring any unforeseen downturn in the real estate and capital markets, Registrant anticipated Omaha had a more likely than not chance to continue to improve the operations of the real estate assets, sell the assets at values sufficient to pay off the underlying mortgages and after paying off the balance of the unsecured bank loan at maturity, make distributions to its investors thereby returning a portion of the original invested capital. Registrant as of the year ended December 31, 2015 recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2015 less a 50% reserve for possible unforeseen disruptions in the property and capital markets. As a result of the overall small increase in Omaha’s real estate values in 2016 and the further pay down of its bank loan, Registrant is reducing the reserve of Omaha’s equity value from 50% to 35% as of December 31, 2016. Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease was scheduled to expire July 31, 2015. On February 12, 2015, Registrant and the tenant executed an extension of the lease to October 31, 2019. However, tenant has on ongoing option to terminate the lease under certain conditions as set forth in the lease terms as amended. One of the conditions is the payment of an early termination penalty the calculation of which is based on the remaining time period in the lease. Another condition is the tenant must provide notice twelve months prior to the termination. The tenant pays fixed base rent which increases approximately 3% each year. The tenant pays directly or reimburses Registrant for all utilities, real estate taxes, insurance and most of the property operating expenses and property management fees. (Please refer to Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations.) 3 ITEM 1A. Risks Factors This report on Form 10-K includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections. By their nature, all forward looking statements involve risks and uncertainties. Actual results may differ materially from those contemplated by the forward looking statements for a number of reasons, including, but not limited to, those risks described below: General The Registrant's investments consist of direct or indirect investments in real property and as such will be subject to varying degrees of risk generally incident to the ownership of real estate assets. The underlying value of the Registrant's real estate investments and the Registrant's financial condition will be dependent upon its ability to operate its properties in a manner sufficient to maintain or increase revenues and to generate sufficient income in excess of ownership and operating expenses. Income from the properties may be adversely affected by changes in national and local economic conditions such as oversupply of industrial flex space or apartments in the Registrant's markets, the attractiveness of the properties to tenants, changes in interest rates and in the availability, cost and terms of mortgage financing, the ongoing need for capital improvements, particularly in older structures, changes in real estate tax rates, adverse changes in governmental rules and fiscal policies, adverse changes in zoning laws, civil unrest, acts of God, including natural disasters (which may result in uninsured losses), and other factors which are beyond the control of the Registrant. If the Registrant were unable to promptly renew the leases of a significant number of tenants, re-lease vacant spaces or, if the rental rates upon such renewal or re-letting were significantly lower than expected rates, the Registrant's results of operations, financial condition and ability to make distributions to Unit holders may be adversely affected. Risks of Liability and Loss The development and ownership of real estate may result in liability to third parties due to conditions existing on a property which may result in injury. In addition, real estate may suffer a loss in value due to casualties such as fire or natural disaster. Such liability or loss may be uninsurable in some circumstances, such as a loss caused by the presence of mold, or may exceed the limits of insurance maintained at typical amounts for the type and condition of the property. Real estate may also be taken, in whole or in part, by public authorities for public purposes in eminent domain proceedings. Awards resulting from such proceedings may not adequately compensate the Registrant for the value lost. Value and Non-liquidity of Real Estate Real estate investments are relatively non-liquid. The Registrant's ability to vary its portfolio in response to changes in economic and other conditions will therefore be limited. If the Registrant must sell an investment, there can be no assurance that it will be able to dispose of the investment in the time period it desires or that the sales price of the investment will recoup or exceed the amount of the Registrant's cost of the investment. Potential Adverse Effect on Results of Operations Due to Operating Risks The Registrant's properties are subject to operating risks common to real estate in general, any and all of which may adversely affect occupancy or rental rates. Debt Servicing and Financing Total outstanding debt at December 31, 2016 consists of a bank loan with a balance of $5,760,473. The loan matures on April 29, 2018. If the Registrant does not have funds on hand sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or provide necessary funds through equity offering(s). The Registrant may be unable to obtain a loan which will be sufficient to retire the existing loan. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to liquidate its remaining assets upon disadvantageous terms, which could result in losses to the Registrant and adversely affect the amount of cash reserves. If general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition. The Registrant has no other debt except normal trade accounts payable, a security deposit held for the tenant leasing the space at the Maple Grove property and accrued investment management fees. 4 On April 29, 2011, the Holder (“Holder”) and Registrant executed a new Loan Agreement (“Loan Agreement”) related to Registrant’s $22,000,000 unsecured debt on the following terms: 1) In connection with the execution of the Loan Agreement, Registrant was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570. The payment was made from proceeds resulting from the sale of 175 Ambassador Drive. Additional proceeds from the sale were used to pay Registrant’s and Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed. The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A which had a balance of $3,768,751 as of September 18, 2015 was paid off in full using proceeds from the sale of the property in Lino Lakes. 3) Note B in the amount of $5,760,473 has a maturity date of April 29, 2018. The Partnership has three 1-year options to extend the maturity date if certain conditions are satisfied. Note B previously accrued interest at an annual fixed rate of 5% but only until all interest and principal had been paid in full on Note A. Accrued interest related to Note B in the amount of $1,335,833 was paid off in full on September 18, 2015 using sales proceeds from the sale of the property in Lino Lakes. Thereafter Note B does not accrue any interest. Except as discussed below, payments of principal are deferred until Registrant’s investment in Sentinel Omaha LLC (“Omaha”) pays distributions to the Partnership or the Partnership sells Eagle Lake Business Center IV or its investment in Omaha. Distributions from Omaha or net proceeds from the sale of Eagle IV or Omaha would be used first to pay the outstanding principal balance of Note B. If there are no distributions from Omaha prior to the Note B maturity, principal is due at maturity, subject to the above mentioned extensions. 4) Note B may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments. Registrant’s obligations under the Notes may be accelerated upon default. 5) Until Registrant’s obligations under Note B are satisfied in full, Registrant is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining property and investment, toward the repayment of Note B while retaining the other portion to increase cash reserves. On September 17, 2015, Registrant sold Lino Lakes (see note 5 to the accompanying consolidated financial statements). An amount of $200,000 of net sales proceeds had been held in reserve pending the expiration of the representations and warranties period as stipulated in the sales contract. On March 15, 2016, the representation and warranties period expired. There were no charges made against this reserve, therefore in March 2016, the $200,000 was used to further pay down the principal balance of the Note B in accordance with the terms of the Loan Agreement. On May 16, 2016, the partnership paid $26,415 to the Holder to pay down a portion of the outstanding balance of Note B. The proceeds represented excess net operating income, as defined, for the twelve months ended April 30, 2016. On May 28, 2015, the Partnership paid $24,715 to the Holder to pay down a portion of the outstanding balance of Note A. The proceeds represented excess net operating income, as defined, for the twelve months ended April 30, 2015. While the obligations under the Notes are outstanding, Registrant is precluded from making distributions to its partners. 6) Registrant, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by Registrant to its general partner so long as the Note B remains outstanding. As of December 31, 2016 and 2015, $2,460,857 and $2,019,239, respectively of investment management fees have been accrued and are included in accrued expenses on the balance sheet. 5 7) As additional security for Registrant’s payment of its obligations under the Loan Agreement, Registrant, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor of Holder. The Eagle IV Security Agreement provides Holder with a security interest on Registrant’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000. The Eagle IV Pledge Agreement pledges to Holder Registrant’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV. Registrant has no other debt obligation secured by Eagle IV. The Loan Agreement also provides for a negative pledge on Registrant’s remaining properties and investments. Environmental Issues Under various federal, state and local environmental laws, ordinances and regulations, an owner or operator of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances on such property. These laws often impose environmental liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances. The presence of such substances, or the failure to properly remediate their presence, may adversely affect the owner's or operator's ability to sell or rent the property or to borrow using the property as collateral. Persons who arrange for the disposal or treatment of hazardous or toxic substances may also be liable for the costs of removal or remediation of such substances at a disposal or treatment facility, whether or not such facility is owned or operated by such person. Certain third parties may seek recovery from owners or operators of such properties or persons who arranged for the disposal or treatment of hazardous or toxic substances and, therefore, are potentially liable for removal or remediation costs, as well as certain other related costs, including governmental fines and injuries to persons and property. Competition The Registrant competes for tenants with many other real estate owners. The success of the Registrant in attracting tenants for its property will depend upon its ability to maintain its property and its attractiveness to tenants, new property developments, local conditions, and changing demographic trends. The Registrant's property is located in a developed area that includes other, similar properties. The number of competitive properties in a particular area could have a material effect on the Registrant's ability to lease industrial flex space and on the rents charged at such property. Tax Matters There were no significant changes in the tax laws or the extent to which such legislation impacts the Registrant or the partners during the year ended December 31, 2016. Unit holders are urged to consult their own tax advisors with respect to the tax consequences arising under the federal law and the laws of any state, municipality or other taxing jurisdiction, including tax consequences arising from such Unit holder's own tax characteristics. General Efforts required in complying with federal, state and local environmental regulations may have and may continue to have an adverse effect on the Registrant's operations in the future, although such costs have not historically been significant in amount. The Registrant considers itself to be engaged in only one industry segment, real estate investment, and therefore information regarding industry segments is not applicable and has not been provided. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 6 ITEM 2. PROPERTIES The property owned by the Registrant as of December 31, 2016 is as follows: Description Acquisition Percent Occupancy at Mortgage Property Location Sq. Ft. Units Acres Date Ownership 12/31/2016 Payable Industrial Flex: Eagle Lake Business Center IV Maple Grove, MN 60,000 n/a 5.15 Jun 02 100 % 100 % $ 0 Eagle Lake Business Center IV is 100% leased to a single tenant whose lease was scheduled to expire July 31, 2015. OnFebruary 12, 2015, Registrant and the tenant executed an amendment to the lease to, among other items, extend the maturity ofthe lease to October 31, 2019. However, the tenant has an ongoing option to terminate the lease under certain conditionsincluding the payment of an early termination penalty and twelve months prior notice, as set forth in the amended lease terms. Investment in Sentinel Omaha LLC: 13 garden apartment properties and one high-rise apartment property 10 U.S. markets n/a 4,044 n/a Sept. 07 30 % 91 % n/a Additional information regarding properties owned by the Registrant: 2016 2015 2014 2013 2012 Average Occupancy (a) Eagle Lake Business Center IV (b) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 435 Park Court (c)(e) n/a 100.00 % 100.00 % 100.00 % 100.00 % Investment in Sentinel Omaha, LLC (d) 91.00 % 93.00 % 91.00 % 90.00 % 90.00 % Effective Annual Rent (a) Eagle Lake Business Center IV (b) (f) $ 18 $ 17 $ 18 $ 15 $ 15 435 Park Court (c) (e) (f) n/a $ 6 $ 6 $ 6 $ 6 Investment in Sentinel Omaha, LLC (d) (g) $ 10,012 $ 9,474 $ 8,834 $ 8,152 $ 7,975 (a) For period of ownership. (b) Property was purchased June 12, 2002. (c) Property was purchased on October 5, 2005. (d) Investment was purchased September 2007. (e) Property was sold on September 17, 2015. (f) Average per square foot per annum. Base rent plus operating expense reimbursements from tenant, divided by the total number of square feet at the property. Expense reimbursements include only expenses paid by Registrant in accordance with the terms of each lease. Reimbursements by the tenant include real estate taxes, insurance and certain operating expenses. Amounts are annualized for periods of ownership of less than one year. (g) Average per apartment unit per annum. Gross potential rent, less concessions and vacancies, divided by the total number of apartment units at the property. Amounts are annualized for periods of ownership of less than one year. ITEM 3. LEGAL PROCEEDINGS None ITEM 4. (Removed and Reserved). 7 PART II ITEM 5. MARKET FOR REGISTRANT'S UNITS OF PARTNERSHIP INTEREST AND RELATED UNITHOLDER MATTERS The transfer of Units or Participations (equivalent to one-half Unit) is subject to certain limitations, including the consent of the General Partner. There is no public market for the Units and it is not anticipated that any such public market will develop. The number of Unit holders as of December 31, 2016 was 2,375. At various times, the Registrant has generated and distributed cash to the Unit holders. Registrant did not declare a distribution for 2016, 2015 or 2014. Cumulative distributions since inception have totaled $111,747,950. However, there is no requirement to make such distributions nor can there be any assurance that future operations will generate cash available for distribution. In addition, while the obligations under the Loan Agreement are outstanding, Registrant is precluded from making distributions to its partners. 8 ITEM 6. SELECTED FINANCIAL DATA The following table sets forth selected financial data regarding the Registrant's financial condition and results of operations determined in accordance with accounting principles generally accepted in the United States of America. This data should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto, and Management's Discussion and Analysis of Financial Condition and Results of Operations, included elsewhere in this annual report on Form 10-K. For the Years Ended December 31, 2016 2015 2014 2013 2012 (In Thousands, Except Unit Data) Income Statement Data: Rental, Interest and Other Revenues $ 1,059 $ 1,016 $ 1,087 $ 896 $ 880 Operating Expenses, Less Depreciation and Amortization (1,412 ) (1,834 ) (2,002 ) (1,983 ) (1,969 ) Depreciation and Amortization (179 ) (161 ) (167 ) (190 ) (195 ) Loss from Operations (532 ) (979 ) (1,082 ) (1,277 ) (1,284 ) Equity in Net Income (Loss) of Investment 9,895 22,142 5,081 1,669 (3,346 ) Reserve for Value of Investment 870 (7,696 ) (5,081 ) (1,669 ) 3,346 Income (Loss) from Continuing Operations 10,233 13,467 (1,082 ) (1,277 ) (1,284 ) Income from Discontinued Operations - 401 207 174 179 Gain on Sale of Investments in Real Estate - 3,569 - - - Net Income (Loss) $ 10,233 $ 17,437 $ (875 ) $ (1,103 ) $ (1,105 ) Income (Loss) from Continuing Operations per Unit of Partnership Interest: $ 1,320 $ 1,737 $ (140 ) $ (165 ) $ (166 ) Income from Discontinued Operations per Unit of Partnership Interest: $ - $ 52 $ 27 $ 22 $ 23 Distributions paid per Unit of Partnership Interest $ - $ - $ - $ - $ - Weighted Average Number of Partnership Units Outstanding 7,754 7,754 7,754 7,754 7,754 Balance Sheet Data at Year End: Real Estate, net $ 3,559 $ 3,716 $ 3,706 $ 3,833 $ 3,902 Real Estate Assets Held for Sale $ - $ - $ 12,026 $ 12,379 $ 12,733 Investment in Sentinel Omaha, LLC, net $ 25,211 $ 14,446 $ - $ - $ - Other Assets in Discontinued Operations $ - $ - $ 23 $ 22 $ 24 Total Assets $ 30,606 $ 20,083 $ 17,272 $ 17,482 $ 17,740 Loan Payable $ 5,731 $ 5,936 $ 9,953 $ 9,967 $ 9,983 Mortgage Note in Discontinued Operations $ - $ - $ 10,000 $ 10,000 $ 10,000 Other Liabilities in Discontinued Operations $ - $ - $ 25 $ 25 $ 25 Partners' Equity (Deficit) $ 21,895 $ 11,662 $ (5,775 ) $ (4,900 ) $ (3,797 ) 9 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS COMPANY OVERVIEW The Registrant is a New York limited partnership formed to engage in acquiring, operating and holding for investment a varying portfolio of real estate interests. The Registrant's initial public offering was in 1971, the year it began operations. As of December 31, 2016, the Registrant owned an industrial flex property in Maple Grove, Minnesota and the Registrant has a thirty percent interest in Sentinel Omaha, LLC. Omaha is a real estate investment company which as of December 31, 2016 owns 14 multifamily properties in 10 markets. Omaha is an affiliate of the Registrant’s general partner. The principal objectives of the Registrant are, first, to obtain capital appreciation through equity investments in real estate; second, to generate cash available for distribution, a portion of which may not be currently taxable; and third, to the extent still permitted under the Internal Revenue Code of 1986, as amended, to generate tax losses which may offset the limited partners' income from the Registrant and certain other sources. The consolidated financial statements for the years ended December 31, 2016 reflect the operations of one industrial flex property located in Maple Grove, Minnesota as well as a 30% interest in Omaha. The consolidated financial statements for the years ended December 31, 2015 and 2014 reflect the operations of one warehouse distribution center located in Lino Lakes, Minnesota and one industrial flex property located in Maple Grove, Minnesota as well as a 30% interest in Omaha. Registrant’s property located in Lino Lakes, MN was encumbered by a $10,000,000 mortgage which was scheduled to mature on October 5, 2015. On September 17, 2015, Registrant completed the sale of the warehouse distribution property. Sales proceeds were used to pay selling expenses, retire the $10,000,000 mortgage encumbering the property and pay down a portion of the Registrant’s bank loan. Closing expenses includes a sale commission of $80,250 paid to an affiliate of the general partner. The assets and liabilities for this property for 2014 are reflected as assets and liabilities from discontinued operations in the accompanying consolidated balance sheet and the results of operations for 2015 and 2014 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. See note 4 to the accompanying consolidated financial statements. CRITICAL ACCOUNTING ESTIMATES In preparing the consolidated financial statements, management has made estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Set forth below is a summary of the accounting policies that management believes are critical to the preparation of the consolidated financial statements. The summary should be read in conjunction with the more complete discussion of significant accounting policies included in Note 1 to the consolidated financial statements for the year ended December 31, 2016. Real Estate Real estate is carried at cost, net of accumulated depreciation and amortization. Maintenance and repairs are charged to operations as incurred. Depreciation requires an estimate by management of the useful life of each property as well as an allocation of the costs associated with a property to its various components. If Registrant does not allocate these costs appropriately or incorrectly estimates the useful lives of its real estate, depreciation expense may be misstated. Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease was scheduled to expire on July 31, 2015. On February 12, 2015, Registrant and the tenant executed an extension of the lease to October 31, 2019. However, tenant has on ongoing option to terminate the lease under certain conditions as set forth in the lease terms as amended. One of the conditions is the payment of an early termination penalty the calculation of which is based on the remaining time period in the lease. Another condition is the tenant must provide notice twelve months prior to the termination. The tenant pays fixed base rent which increases approximately 3% each year. The tenant pays directly or reimburses Registrant for all utilities, real estate taxes, insurance and most of the property operating expenses and property management fees. 10 Sentinel Omaha LLC’s portfolio consists of 13 garden apartment properties and one high rise apartment property. Leases are generally one year or less. Tenants generally pay fixed rent plus utilities used by tenant. Registrant's property is regularly evaluated for impairment. Impairment is determined by calculating the sum of the estimated undiscounted future cash flows including the projected undiscounted future net proceeds from the sale of the property. In the event such sum is less than the net carrying value of the property, the property will be written down to estimated fair value. If the Partnership incorrectly estimates the value of the asset or the undiscounted cash flows, the impairment charges may be different from those, if any, in the consolidated financial statements. Investment in Sentinel Omaha, LLC The Registrant has a 30% non-controlling interest in Omaha that is accounted for on a fair value basis. Due to the global financial crisis, stagnant real estate market and slowing economy, Omaha reported a net write-down of the value of its real estate portfolio of approximately $100,852,000 during 2008 to 2014. During 2015 and 2016 capitalization rates for older properties in tertiary markets where Omaha owns most of its properties, generally were lower than for the prior years. Physical and economic occupancy improved at the properties during 2015 and market rates increased during 2016. However, occupancy at two large properties which rely on tenants from a local military base declined due to deployments during 2016. Job growth continued to improve but at a slow pace. For the years 2015 and 2016, as real estate values recovered Omaha reported an increase in the value of its portfolio of $72,315,000 and $16,197,000, respectively. Omaha’s total real estate portfolio value of $378,460,000 as of December 31, 2016 consists of the same properties which made up Omaha’s portfolio as of December 31, 2015. On September 30, 2013, Omaha executed an amendment and restatement of its unsecured loan to extend the term of the loan to December 31, 2017. The amendment and restatement, among other items, requires Omaha to make specific periodic principal payments on the unsecured loan at scheduled dates through December 31, 2017. It also reduced the pay rate on a portion of the unsecured loan to a floating rate of 200 basis points over LIBOR while increasing the additional accrual rate on the same portion of the unsecured loan to 500 basis points over LIBOR. However, the aforementioned accrued interest will be forgiven if Omaha timely pays the above mentioned required principal payments, as defined in the amended loan agreement. During 2016 and 2015, Omaha paid $12,000,000 and $15,000,000, respectively to the holder of the unsecured loan in accordance with the amendment and restatement agreement. However, Omaha is still precluded from making distributions to its investors until its unsecured loan is paid in full. As a result of the aforementioned, Registrant did not anticipate receiving any distributions from Omaha during the foreseeable future and prior to 2015 had reserved 100% of the reported value of its investment in Omaha on its balance sheet. On September 30, 2015, Omaha refinanced six properties which had been encumbered by a single secured credit facility with a high fixed interest rate. Previously, a refinancing of the secured credit facility would have required significant prepayment penalties which made a refinancing cost prohibitive. On September 30, 2015, the prepayment penalties were low enough that, combined with higher valuations, each property’s borrowing capacity was sufficient to support a new separate mortgage with enough combined proceeds to pay off the credit facility and the prepayment penalties. The six new mortgages have lower interest rates than the loan they replaced although the new interest rates are floating rates, which are subject to changes in the credit markets. Omaha is precluded from making distributions to its investors until its unsecured loan is paid in full. However, based on a review of the 2015 property operations and applying the terms of the new mortgages and barring any unforeseen downturn in the real estate and capital markets, Registrant anticipated Omaha has a more likely than not chance to improve the operations of the real estate assets, sell the assets at values sufficient to pay off the mortgages and after paying off the unsecured bank loan, make distributions to its investors for a portion of the original capital invested. Therefore, Registrant as of the year ended December 31, 2015 had recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2015 less a 50% reserve. During 2016, the net operating income reported for Omaha’s properties continued to improve which led to an increase in the real estate values. Omaha continued to make payments on its unsecured loan. However, Omaha’s mortgages and unsecured loan are encumbered with floating interest rates which started to increase near the end of 2016. Omaha’s unsecured loan has a maturity date of December 31, 2017. Omaha has one option to extend the maturity date to June 30, 2018. It is unlikely Omaha will be able to pay off the unsecured loan from net operating cash flow or refinancing proceeds. Omaha will have to sell some of the properties which will reduce the net cash flow which could be available for distribution to the investors after the unsecured loan is paid off. Registrant as of the year ended December 31, 2016 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2016 less a 35% reserve. 11 For the year ended December 31, 2016, Omaha reported net investment income of approximately $16,379,734 of which the Registrant’s interest was $4,913,920. In addition, Omaha reported net unrealized appreciation of real estate properties and interest rate protection agreements of $16,602,744 of which Registrant’s interest was $4,980,823 for 2016. For the year ended December 31, 2015, Omaha reported net investment income of $10,027,589 of which the Registrant’s interest was $3,008,277. In addition, Omaha reported net unrealized appreciation of real estate properties, mortgages, and interest rate protection agreements of $63,779,408 of which Registrant’s interest was $19,133,822 for 2015. For the year ended December 31, 2014, Omaha reported net investment income of $10,028,642 of which the Registrant’s interest was $3,008,593. In addition, Registrant’s interest in the net unrealized appreciation of real estate properties, mortgages, and interest rate protection agreements was $2,072,009 for 2014. Determination of the fair value of Omaha involves numerous estimates and subjective judgments that are subject to change in response to current and future economic and market conditions, including, among other things, demand for residential apartments, competition, and operating cost levels such as labor, energy costs, real estate taxes and market interest rates. Judgments regarding these factors are not subject to precise quantification or verification and may change from time to time as economic and market factors change. The accounting guidance for fair value measurements establishes a framework for measuring fair value that includes a hierarchy used to classify the inputs used in determining fair value. The hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level of input that is significant to the fair value measurement. Fair value is defined as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value is calculated based on the assumptions that market participants would use in pricing the asset or liability, not on assumptions specific to the entity. The three levels of fair value hierarchy are described below: Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities; Level 2 - Quoted prices in active markets for similar assets and liabilities or quoted prices in less active dealer or broker markets; Level 3 - Prices or valuations that require inputs that are both significant to the fair value measurement and are unobservable. Estimated fair value calculations were prepared by Omaha's management utilizing Level 3 inputs. Further, the investment in Omaha is not consolidated because other investors have substantive ownership and participative rights regarding Omaha’s operations and therefore control does not vest in the Registrant. Were the Registrant deemed to control Omaha, it would have to be consolidated and therefore would impact the financial statements and related ratios. Revenue Recognition Rental income is recognized when earned pursuant to the terms of the leases. Base rents and reimbursement of the tenants' share of certain operating expenses are generally recognized when due from tenants. Before Registrant can recognize revenue, it is required to assess, among other things, its collectability. Registrant continually analyzes the collectability of its revenue and will reserve against its revenue if conditions warrant such action. 12 Off-Balance Sheet Arrangements None. Recently Issued Accounting Pronouncements In April 2015, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2015-3, Simplifying the Presentation of Debt Issuance Costs (ASU 2015-3), which changes the presentation of debt issuance costs in financial statements. ASU 2015-3 requires an entity to present such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. Amortization of the costs will continue to be reported as interest expense. ASU 2015-3 is effective for annual reporting periods beginning after December 15, 2015. The new guidance will be applied retrospectively to each prior period presented. The Partnership adopted ASU 2015-3 on January 1, 2016, and it did not have a material impact on the Partnership’s consolidated financial statements and disclosures. In February 2016, the FASB issued ASU No. 2016-2, Leases (ASU 2016-2), which amends the existing accounting standards for lease accounting, including requiring lessees to recognize most leases on their balance sheets and making targeted changes to lessor accounting. ASU 2016-2 is effective for annual periods beginning after December 15, 2018, and requires a modified retrospective transition approach for all leases existing at, or entered into after, the date of initial application. The Partnership is currently evaluating the impact of adopting the new lease standard on its consolidated financial statements and disclosures. CONTRACTUAL OBLIGATIONS As of December 31, 2016, the Registrant’s contractual obligations consisted of a loan payable. Principal payments under the loan payable are due as follows: For the year ending December 31, 2017 $ - 2018 5,760,473 2019 - 2020 - 2021 - Thereafter - Total $ 5,760,473 LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2016, Registrant had cash and cash equivalents of approximately $1,327,000 as compared to approximately $1,207,000 as of December 31, 2015. Cash and cash equivalents increased during the year ended December 31, 2016 primarily due to rental income received from the tenant leasing space at Registrant’s property less operating expenses, partnership expenses paid and debt service obligations. As of December 31, 2016, Registrant’s only source of cash is rental income received from the tenant who leases 100% of the leasable space at Registrant’s wholly owned property in Maple Grove. The tenant reimburses Registrant for real estate taxes, insurance and most of the properties’ operating expenses leaving a significant portion of the base rent received available to pay capital improvements and partnership administrative expenses. A portion of any remaining annual cash flow is used to pay down the principal balance of Note B in accordance with the Loan Agreement while the remaining cash income is retained by Registrant as cash reserves. On May 16, 2016, the partnership paid $26,415 to the Holder to pay down a portion of the outstanding balance of Note B. As part of Registrant and the Holder restructuring the bank loan in 2011, Registrant set aside $500,000 in escrow to be held and used only to pay the costs to re-tenant the space at Registrant’s wholly owned property if Registrant’s tenant defaults on its lease or exercises its right to terminate the lease early or fails to renew. 13 Total outstanding debt at December 31, 2016 consisted of Note B at $5,760,473. Under the terms of the Bank Loan Agreement, once the A Note was paid off, interest on the B Note stopped accruing. The loan matures on April 29, 2018. If the Registrant does not have funds on hand sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or provide necessary funds through equity offering(s). The Registrant may be unable to obtain a loan which will be sufficient to retire the existing loan. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to liquidate its remaining assets upon disadvantageous terms, which could result in losses to the Registrant and adversely affect the amount of cash reserves. If general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition. The Registrant has no other debt exceptnormal trade accounts payable, a security deposit held for the tenant leasing the space at the Maple Grove property and accrued investment management fees. Inflation and changing prices during the current period did not significantly affect the markets in which the Registrant conducts its business, or the Registrant’s business overall. Omaha reports on a fair value basis and for 2016, Omaha reported an increase in the value of its portfolio of $16,197,000 over 2015. The total real estate portfolio value of $378,460,000 as of December 31, 2016 consists of the same properties which made up Omaha’s portfolio as of December 31, 2015. Although the remaining commercial property owned by the Registrant is 100% occupied, it is occupied by a single tenant. The national industrial market improved in 2016 however Registrant may still require a longer time period to replace the tenant at its property should a default occur or should the tenant not renew its lease at the end of the lease term. Registrant did not pay a distribution in 2016. There is no requirement to make such distributions, nor can there be any assurance that future operations will generate cash available for distribution. While the obligations under the Bank Loan Agreement are outstanding, the Registrant is precluded from making distributions to its Unit holders. Registrant anticipates cash flow generated from the property located in Maple Grove and current cash reserves will be sufficient to cover operating and capital improvement costs and other working capital requirements of the Registrant so long as the tenant remains in place. MANAGEMENT’S DISCUSSION OF RESULTS OF OPERATIONS 2016 VS. 2015 Total revenues from operations increased $43,000 to approximately $1,059,000 in 2016 from approximately $1,016,000 in 2015 due to higher rental income. Rental income increased due to a scheduled increase in base rent for the tenant at the Maple Grove property. Other income and interest income increased slightly. The Registrant reported a net loss from operations of approximately $532,000 in 2016, an improvement of $447,000 as compared to a net loss from operations of approximately $979,000 in 2015. Net loss from operations consists of net income from the Maple Grove property combined with partnership income and expenses. The decrease of loss from operations was due to lower total expenses combined with higher total revenues. Total expenses from operations for 2016 decreased $404,000 to approximately $1,591,000 from approximately $1,995,000 in 2015, due to decreases in interest expense of $365,000, real estate operating expenses of $28,000 and other expense of $22,000. Under the terms of the unsecured loan extension Omaha signed effective July 1, 2009, as extended and modified, Omaha is precluded from making distributions to its investors until its unsecured loan is paid. As a result of the aforementioned, Registrant did not anticipate receiving any distributions from Omaha during the foreseeable future and had reserved 100% of the reported value prior to 2015. Equity in net increase in net assets decreased $12,254,000 to an income of approximately $9,895,000 for 2016 compared to income of approximately $22,142,000 for 2015. Omaha reports on a fair value basis and due to the mortgage crisis, stagnant real estate market and slow economy, Omaha reported a significant write-down in the value of its real estate portfolio of approximately $100,852,000 during the years ended December 31, 2008 through 2014. For 2015 and 2016, as real estate values recovered, Omaha reported an increase in the value of its portfolio of $72,315,000 and $16,197,000, respectively. 14 On September 30, 2015, Omaha refinanced six properties which had been encumbered by a single secured credit facility with a high fixed interest rate. Previously, a refinancing of the secured credit facility would have required significant prepayment penalties which made a refinancing cost prohibitive. On September 30, 2015, the prepayment penalties were low enough that combined with higher valuations, each property’s borrowing capacity was sufficient to support a new separate mortgage with enough combined proceeds to pay off the credit facility and the prepayment penalties. The six new mortgages have lower interest rates than the loan they replaced although the new interest rates are floating rates, subject to changes in the credit markets. Based on a review of the 2015 property operations and applying the terms of the new mortgages and barring any unforeseen downturn in the real estate and capital markets, Registrant anticipated Omaha has a more likely than not chance to improve the operations of the real estate assets, sell the assets at values sufficient to pay off the mortgages and after paying off the unsecured bank loan, make distributions to its investors for a portion of the original capital invested. Therefore, Registrant as of the year ended December 31, 2015 had recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2015 less a 50% reserve. During 2016, the net operating income reported for Omaha’s properties continued to improve which led to an increase in the real estate values. Omaha continued to make payments on its unsecured loan. However, Omaha’s mortgages and unsecured loan are encumbered with floating interest rates which started to increase near the end of 2016. Omaha’s unsecured loan has a maturity date of December 31, 2017. Omaha has one option to extend the maturity date to June 30, 2018. It is unlikely Omaha will be able to pay off the unsecured loan from net operating cash flow or refinancing proceeds. Omaha will have to sell some of the properties which will reduce the net cash flow which could be available for distribution to the investors after the unsecured loan is paid off. Registrant as of the year ended December 31, 2016 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2016 less a 35% reserve. On September 17, 2015, Registrant completed the sale of its warehouse distribution property located in Lino Lakes, Minnesota. Sales proceeds were used to pay selling expenses, retire the $10,000,000 mortgage encumbering the property and pay down a portion of the Registrant’s bank loan. Closing expenses includes a sale commission of $80,250 paid to an affiliate of the general partner. The results of operations for the years ended December 31, 2015 and 2014 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. Registrant has reported a gain on the sale of the property of $3,569,246 in the accompanying financial statements over the carrying value. See note 5 to the accompanying consolidated financial statements. For additional analysis, please refer to the discussions of the individual properties below. Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues increased $41,000, to approximately $1,056,000 in 2016 compared with approximately $1,015,000 in 2015. Net income, which includes deductions for depreciation, increased $50,000 to approximately $631,000 in 2016 from approximately $581,000 in 2015. The property has been 100% leased and occupied by the same single tenant for both years. The increase in total revenue was primarily due to higher rental income. Rental income increased due to a scheduled increase in base rent for the tenant. Other income increased slightly from 2015 to 2016. The increase in net income was due to the increase in revenues combined with a decrease in operating expenses. The decrease in operating expenses was primarily due to decreases in repairs and maintenance of $13,000 and utilities of $15,000. Depreciation and amortization increased $18,000 due to an increase in amortization of leasing commissions. According to a market report by CBRE, the Minneapolis Metropolitan Statistical Area’s industrial market reported that vacancy rates for industrial space declined and rental rates increased. Net absorption of industrial space increased in 2016. Investments During 2007, the Registrant made a total investment in the amount of $37,200,000 in Omaha representing a thirty percent ownership interest. The Registrant’s investment in Omaha is accounted for at fair value. On September 18, 2007, Omaha acquired all the outstanding common shares of America First Apartment Investors, Inc., a publicly held real estate investment trust, in a transaction valued at approximately $532 million, including the assumption of outstanding debt and excluding transactions costs. Omaha consisted of 31 wholly owned multifamily residential properties, a wholly owned commercial property and a wholly owned multifamily property that was under development. During 2016 and 2015, Omaha did not purchase or sell any properties in its portfolio. Total revenues for 2016 were approximately $44,266,000. Net investment income before net unrealized appreciation was $16,379,000. Major expenses included $6,538,000 of interest expense, $3,987,000 for repairs and maintenance, $5,768,000 for payroll and $4,284,000 for real estate taxes. In addition, Omaha reported a net unrealized appreciation based on the valuation of the remaining real estate assets and interest rate protection agreements of $16,603,000. For the year ended December 31, 2016, the Registrant’s equity interest in the income of Omaha was approximately $9,895,000. 15 MANAGEMENT’S DISCUSSION OF RESULTS OF OPERATIONS 2015 VS. 2014 Total revenues from operations decreased $71,000 to approximately $1,016,000 in 2015 from approximately $1,087,000 in 2014 due to lower other income partially offset by higher rental income and interest income on short term investments. Real estate tax and operating expense reimbursements from the Maple Grove property were lower in 2015 due to the final determination of prior year operating costs charged to the tenant in 2014. Rental income increased due to a scheduled increase in base rent for the tenant at the Maple Grove property. The increase in interest income is due to higher cash funds available for short term investment during 2015. The Registrant reported a net loss from operations of approximately $979,000 in 2015, an improvement of $104,000 as compared to a net loss from operations of approximately $1,083,000 in 2014. Net loss from operations consists of net income from the Maple Grove property combined with partnership income and expenses. The decrease of loss from operations was due to lower total expenses partially offset by lower total revenues. Total expenses from operations for 2015 decreased $175,000 to approximately $1,995,000 from approximately $2,170,000 in 2014, due to decreases in interest expense of $143,000, amortization costs of $19,000 and real estate operating expenses of $20,000. This decrease was partially offset by a decrease of depreciation expense of $12,000. Equity in net increase in net assets from Omaha increased $17,061,000 to an income of approximately $22,142,000 for 2015 compared to income of approximately $5,081,000 for 2014. For additional analysis, please refer to the discussion of the individual properties below. Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues decreased $71,000, to approximately $1,015,000 in 2015 compared with approximately $1,086,000 in 2014. Net income, which includes deductions for depreciation, decreased $66,000 to approximately $581,000 in 2015 from approximately $647,000 in 2014. The property has been 100% leased and occupied by the same single tenant for both years. The decrease in total revenue was due to lower other income partially offset by higher rental income. Real estate tax and operating expense reimbursements were lower in 2015 due to the final determination of prior year operating costs charged to the tenant in 2014. Rental income increased due to a scheduled increase in base rent for the tenant. The decrease in net income was due to the decrease in revenues partially offset by a decrease in operating expenses. The decrease in operating expenses was primarily due to decreases in repairs and maintenance of $12,000, utilities of $5,000 and real estate tax expense of $5,000. 435 Park Court (Lino Lakes, Minnesota) Total revenues decreased $457,000, to approximately $1,165,000 in 2015 compared with approximately $1,622,000 in 2014 due to the sale of the property on September 17, 2015. Income from discontinued operations increased $194,000 to approximately $401,000 in 2015 from approximately $207,000 in 2014. The property has been 100% leased and occupied by the same single tenant for both years. The increase in income from discontinued operations was primarily due to a decrease in depreciation expense. The Registrant stop recognizing depreciation expense at the end of 2014 when it classified the property as real estate held for sale. Investments During 2007, the Registrant made a total investment in the amount of $37,200,000 in Omaha representing a thirty percent ownership interest. The Registrant’s investment in Omaha is accounted for at fair value. Total revenues for 2015 were approximately $41,850,000. Net investment income before net unrealized depreciation and appreciation was $10,028,000. Major expenses included $10,858,000 of interest expense, $3,696,000 for repairs and maintenance, $5,399,000 for payroll and $4,412,000 for real estate taxes. In addition, Omaha reported a net unrealized appreciation based on the valuation of the remaining real estate assets, related mortgages, and interest rate protection agreements of $63,779,000. For the year 2015, the Registrant’s equity interest in the income of Omaha was approximately $22,142,000. 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK NONE ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Financial Statements required by this item, together with the Report of Independent Registered Public Accounting Firm thereon, are contained herein on pages 23 through 34 of this Annual Report on Form 10-K. Supplementary financial information required by this item is contained herein on pages 35 through 36 of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A. CONTROLS AND PROCEDURES (a) The Chief Executive Officer and the Chief Financial Officer of the general partner of Registrant have evaluated the disclosure controls and procedures relating to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2016 as filed with the Securities and Exchange Commission and have judged such controls and procedures to be effective. (b) There have been no changes in the Registrant’s internal controls during the year ended December 31, 2016 that could significantly affect those controls subsequent to the date of evaluation. (c) Management’s Report on Internal Control Over Financial Reporting Registrant’s management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting is a process designed by, or under the supervision of, the Chief Executive Officer and Chief Financial Officer and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. Our evaluation of internal control over financial reporting includes using the COSO framework, an integrated framework for the evaluation of internal controls issued by the Committee of Sponsoring Organizations of the Treadway Commission, to identify the risks and control objectives related to the evaluation of our control environment. Based on our evaluation under the frameworks described above, our management has concluded that our internal control over financial reporting was effective as of December 31, 2016. This Annual Report does not include an attestation report of the Registrant’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Registrant’s independent registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit Registrant to provide only management’s report in this Annual Report. ITEM 9B. OTHER INFORMATION NONE 17 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT The Registrant has no executive officers or directors. All of its business affairs are handled by its General Partner, SB Partners Real Estate Corporation (the "General Partner"). The directors and executive officers of the General Partner are elected by Sentinel Holdings Corporation ("SHC") as its sole shareholder to serve until their successors are duly elected and qualified. The limited partners of the Registrant are not entitled to vote in their election. The directors and executive officers of the General Partner who are active in the Registrant's operations are: Name Age Position John H. Streicker 74 Director Millie C. Cassidy 71 President & Director George N. Tietjen III 56 Chief Executive Officer Martin Cawley 60 Vice President Leland J. Roth 53 Treasurer & Director John H. Zoeller 57 Chief Financial Officer Mr. Streicker joined the General Partner in May 1976. He has been a Director since April 1984. He is Chairman of SHC and its parent company, The Sentinel Corporation. Ms. Cassidy joined the General Partner in August 1982. She has been a Director of the General Partner since March 1988. She is President of SHC and its parent company, The Sentinel Corporation. Mr. Tietjen joined the General Partner in 1990 and served as its Chief Accounting Officer until 2006 and Chief Financial Officer and Treasurer from 2004 to 2007. He is a certified public accountant with over 33 years of real estate related financial, management, accounting and reporting experience. Mr. Cawley joined the General Partner in 1994. He is the regional manager responsible for commercial property transactions and management. Mr. Roth joined the General Partner in 1994 and serves as its treasurer. He is a certified public accountant with over 31 years of real estate related financial, accounting and reporting experience. Mr. Zoeller joined the General Partner in 1994 and serves as its principal financial and accounting officer. He is a certified public accountant with over 35 years of real estate related financial, accounting and reporting experience. 18 ITEM 11. EXECUTIVE COMPENSATION The Registrant has no executive officers or directors. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (a) At December 31, 2016, an institutional investor of record owned 7.13% of the outstanding Units of Limited Partnership Interests. On January 13, 1993, a group of Unit holders of record, including the institutional investor referred to above, entered into a collective agreement with respect to their ownership interest in the Registrant. The aggregate number of Units beneficially owned by the group is 606 Units, representing 7.8% of the total number of outstanding Units of Limited Partnership Interest on that date. Each Unit holder has disclaimed beneficial ownership of all Units owned by the other Unit holders in this group. The foregoing information is based upon a 13-D filing made by the respective Unit holders. (b) As of December 31, 2016, none of the Directors of the General Partner owned any outstanding Units of Limited Partnership Interest. No Officers or Directors of SHC owned any outstanding Units of Limited Partnership Interest. SRE Clearing Services, Inc., an affiliate of the General Partner, owned 3,293.5 Units of Limited Partnership Interest, representing 42.48% of the outstanding number of Units on December 31, 2016. In accordance with SEC regulations, SRE Clearing Services, Inc. filed Form 13-D/A on October 6, 2016, when the total number of Units held reached 42% of the outstanding number of Units. (c) During the year ended December 31, 2016, there were no changes in control of the Registrant or the General Partner. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The General Partner, among other things, furnishes services and advice to the Registrant and is paid a variable annual fee for such services based on calculations prescribed in the Registrant's Partnership Agreement. For these services, the General Partner receives a management fee equal to 2% of the average amount of capital invested in real estate plus cumulative mortgage amortization payments, and 0.5% of capital not invested in real estate, as defined in the Partnership Agreement. The management fee amounted to $867,859, $875,788 and $869,228 for the years ended December 31, 2016, 2015, and 2014, respectively. Of the amounts earned in 2016, 2015 and 2014, $441,618, $449,548 and $442,988, respectively have been deferred while the obligations under the Loan Agreement are outstanding. The deferred amounts total $2,460,857 and $2,019,239 and are included in accrued expenses on the balance sheet as of December 31, 2016 and 2015, respectively. In addition, the General Partner is entitled to 25% of cash distributions in excess of the annual distribution preference, as defined in the Partnership Agreement. No such amounts were due for the years ended December 31, 2016, 2015 or 2014. Certain affiliates of the General Partner oversee the management and operations of various real estate properties, including those owned by the Registrant. Services performed by these affiliates applicable to the Registrant's properties are billed at actual or allocated cost, or percentage of revenues. The costs of such services are believed to be competitive with charges for similar services provided by unrelated management companies. Fees charged by these affiliates totaled $53,242, $117,004 and $131,120 in 2016, 2015, and 2014, respectively. Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease was scheduled to expire July 31, 2015. On February 12, 2015, Registrant and the tenant executed an extension of the lease to October 31, 2019. An affiliate of the General Partner was paid a leasing commission of $63,948 for the lease extension. On September 17, 2015, Registrant completed the sale of the warehouse distribution property. Sales proceeds were used to pay selling expenses, retire the $10,000,000 mortgage encumbering the property and pay down a portion of the Registrant’s bank loan. Closing expenses includes a sale commission of $80,250 paid to an affiliate of the General Partner. In 2012 an affiliate of the General Partner commenced maintaining and updating the investor database and preparing the tax K-1 forms and related schedules which previously had been prepared by an unaffiliated company. The fee charged by the affiliate for the similar service is lower than the fee previously charged by the unaffiliated company. Fees charged for 2016, 2015 and 2014 were $54,000 each year. In 2007 the Registrant made an investment of $37,200,000, representing a thirty percent ownership interest in Omaha. For the years 2016, 2015 and 2014, the Registrant’s equity interest in the net income of Omaha was approximately $9,895,000, $22,142,000 and $5,081,000, respectively. In connection with the mortgage financing of certain properties, the respective lenders required the Registrant to place the assets and liabilities of these properties into single asset limited partnerships or land trusts which hold title to these properties. A trust company affiliated with the General Partner holds the general partner interest in each single asset limited partnership as trustee for the Registrant. An affiliate of the General Partner is also the trustee of the land trust. For its services, the affiliate was not paid an annual fee in 2016, 2015 or 2014. Reference is made to Items 10 and 11, and Notes 3, 5, 6, 7 and 11 in the consolidated financial statements. 19 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 1. Audit Fees. The aggregate fees billed for professional services rendered by the principal accountant for the audit of the Registrant’s annual financial statements and review of financial statements included in the Partnership’s Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were approximately $105,000 and $110,000 for each of the years ended December 31, 2016 and 2015, respectively. 2. Audit-Related Fees. No fees were billed by the principal accountant during the years ended December31, 2016 and 2015 for assurance and related services that are reasonably related to the performance of the audit or review of Registrant's financial statements that are not reported under subparagraph (1) of this section. 3. Tax Fees. The aggregate fees billed for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were approximately $15,000 for each for the years ended December31, 2016 and 2015, respectively. This work included reviewing year-end tax projections as well as the Registrant’s tax returns prepared by the Registrant for the respective years. 4. All Other Fees. No other fees were billed in either of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in subparagraphs (1) through (3) of this section. 5. (i)The selection of the independent auditors to audit the annual financial statements and perform review procedures on the quarterly reports filed with the SEC by the Registrant is made by the general partner of Registrant. Fees quoted by the independent auditors are approved by the general partner prior to their acceptance by the Registrant. (ii) Not Applicable. 6. Not Applicable. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)(1)Financial statements - The Registrant's 2016 Annual Audited Consolidated Financial Statements are included in this Annual Report on Form 10-K. (2)Financial statement schedules - See Index to Consolidated Financial Statement Schedules on page 22. All other financial statement schedules are inapplicable or the required subject matter is contained in the consolidated financial statements or notes thereto. (b)Exhibits - Exhibit No. Description 3.1 Agreement of Limited Partnership (incorporated by reference to Exhibit A to Registration Statement on form S-11 as filed with the Securities and Exchange Commission on May 16, 1985) 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.1 Audited Financial Statements of Sentinel Omaha, LLC December 31, 2016 101.INS ** XBRL Instance 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy Extension Calculation 101.DEF ** XBRL Taxonomy Extension Definition 101.LAB ** XBRL Taxonomy Extension Labels 101.PRE ** XBRL Taxonomy Extension Presentation **XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 20 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SB PARTNERS By: SB PARTNERS REAL ESTATE CORPORATION General Partner Chief Executive Officer Dated: March27, 2017 By: /s/ George N. Tietjen III George N. Tietjen III Principal Financial & Accounting Officer Dated: March27, 2017 By: /s/ John H. Zoeller John H. Zoeller Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Position Date /s/ George N. Tietjen III Chief Executive Officer March27, 2017 George N. Tietjen III /s/ John H. Zoeller Chief Financial Officer March27, 2017 John H. Zoeller (Principal Financial & Accounting Officer) 21 SB PARTNERS ITEMS 8 and 14 (a) (1) and (2) FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTAL FINANCIAL STATEMENT SCHEDULE Report of Independent Registered Public Accounting Firm 23 Consolidated Balance Sheets as of December 31, 2016 and 2015 24 Consolidated Statements of Operations for the years ended December 31, 2016, 2015 and 2014 25 Consolidated Statements of Changes in Partners' Equity (Deficit) for the years ended December 31, 2016, 2015 and 2014 26 Consolidated Statements of Cash Flows for the years ended December 31, 2016, 2015 and 2014 27 Notes to Consolidated Financial Statements 28 –36 Supplemental Financial Statement schedule: Schedule III – Real Estate and Accumulated Depreciation as of December 31, 2016 37-38 22 Report of Independent Registered Public Accounting Firm To the Partners SB Partners We have audited the accompanying consolidated balance sheets of SB Partners and subsidiaries (collectively, the “Partnership”) as of December 31, 2016 and 2015, and the related consolidated statements of operations, changes in partners’ equity (deficit), and cash flows for each of the three years in the period ended December 31, 2016. These financial statements are the responsibility of the Partnership’s general partner. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the general partner, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Partnership as of December 31, 2016 and 2015, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2016, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, the Partnership changed its method of presenting debt issuance costs in 2016. The new method has been applied retrospectively to each prior period presented. The supplemental schedule of Real Estate and Accumulated Depreciation as of December 31, 2016 has been subjected to audit procedures performed in conjunction with the audit of the Partnership’s consolidated financial statements. The supplemental schedule is the responsibility of the Partnership’s general partner. Our audit procedures included determining whether the supplemental schedule reconciles to the consolidated financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the consolidated financial statements as a whole. /s/ Dworken, Hillman, LaMorte and Sterczala, P.C. Shelton, Connecticut March 23, 2017 23 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS December 31, 2016 2015 Assets: Investments - Real estate, at cost Land $ 470,000 $ 470,000 Buildings, furnishings and improvements 5,016,185 5,016,185 Less - accumulated depreciation (1,927,326 ) (1,769,982 ) 3,558,859 3,716,203 Investment in Sentinel Omaha, LLC, net of reserve for fair value of $13,575,238 and $14,445,826 at December 31, 2016 and 2015, respectively 25,211,157 14,445,826 28,770,016 18,162,029 Other Assets - Cash and cash equivalents 1,327,197 1,206,899 Restricted cash - 200,000 Cash in escrow 501,145 500,244 Other 7,363 13,887 Total assets $ 30,605,721 $ 20,083,059 Liabilities: Loan payable, net of unamortized deferred finance costs of $29,118 and $50,956 as of December 31, 2016 and 2015, respectively $ 5,731,355 $ 5,935,932 Accounts payable 419,755 370,209 Tenant security deposit 98,616 95,818 Accued expenses 2,460,857 2,019,239 Total liabilities 8,710,583 8,421,198 Partners' Equity (Deficit): Units of partnership interest without par value; Limited partner - 7,753 units 21,910,750 11,678,793 General partner - 1 unit (15,612 ) (16,932 ) Total partners' equity 21,895,138 11,661,861 Total liabilities and partners' equity $ 30,605,721 $ 20,083,059 See notes to consolidated financial statements 24 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2016 2015 2014 Revenues: Base rental income $ 702,768 $ 662,991 $ 629,951 Other rental income 352,952 351,743 456,391 Interest on short-term investments and other 3,624 1,353 961 Total revenues 1,059,344 1,016,087 1,087,303 Expenses: Real estate operating expenses 286,536 314,306 334,195 Interest on loan payable - 365,183 508,197 Amortization of deferred financing costs 21,840 21,838 40,437 Depreciation 157,344 138,926 126,683 Real estate taxes 126,662 125,449 130,661 Management fees 867,859 875,788 869,228 Other 131,157 153,473 160,464 Total expenses 1,591,398 1,994,963 2,169,865 Loss from operations (532,054 ) (978,876 ) (1,082,562 ) Equity in net income of investment 9,894,743 22,142,099 5,080,602 Adjustment to reserve for value of investment 870,588 (7,696,273 ) (5,080,602 ) Income (loss) from continuing operations 10,233,277 13,466,950 (1,082,562 ) Income from discontinued operations - 400,958 207,283 Net gain on sale of investment in real estate property - 3,569,246 - Net income (loss) 10,233,277 17,437,154 (875,279 ) Income (loss) allocated to general partner 1,320 2,249 (113 ) Income (loss) allocated to limited partners $ 10,231,957 $ 17,434,905 $ (875,166 ) Income (loss) per unit of limited partnership interest (basic and diluted) Income (loss) from continuing operations $ 1,319.91 $ 1,737.00 $ (139.63 ) Income from discontinued operations (including gain on sale) $ - $ 512.09 $ 26.74 Net income (loss) $ 1,319.91 $ 2,249.09 $ (112.89 ) Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 7,753 See notes to consolidated financial statements 25 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) For the years ended December 31, 2016, 2015 and 2014 Limited Partners: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated Income (Losses) Total Balance, January 1, 2014 7,753 $ 119,968,973 $ (111,721,586 ) $ (13,128,333 ) $ (4,880,946 ) Net loss for the year - - - (875,166 ) (875,166 ) Balance, December 31, 2014 7,753 119,968,973 (111,721,586 ) (14,003,499 ) (5,756,112 ) Net income for the year - - - 17,434,905 17,434,905 Balance, December 31, 2015 7,753 119,968,973 (111,721,586 ) 3,431,406 11,678,793 Net income for the year - - - 10,231,957 10,231,957 Balance, December 31, 2016 7,753 $ 119,968,973 $ (111,721,586 ) $ 13,663,363 $ 21,910,750 General Partner: Units of Partnership Interest Number Amount Cumulative Cash Distributions Accumulated (Losses) Total Balance, January 1, 2014 1 $ 10,000 $ (26,364 ) $ (2,704 ) $ (19,068 ) Net loss for the year - - - (113 ) (113 ) Balance, December 31, 2014 1 10,000 (26,364 ) (2,817 ) (19,181 ) Net income for the year - - - 2,249 2,249 Balance, December 31, 2015 1 10,000 (26,364 ) (568 ) (16,932 ) Net income for the year - - - 1,320 1,320 Balance, December 31, 2016 1 $ 10,000 $ (26,364 ) $ 752 $ (15,612 ) See notes to consolidated financial statements. 26 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2016 2015 2014 Cash Flows From Operating Activities: Net income (loss) $ 10,233,277 $ 17,437,154 $ (875,279 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Net gain on sale of investment in real estate property - (3,569,246 ) - Equity in net income of investment (9,894,743 ) (22,142,099 ) (5,080,602 ) Adjustment of reserve for fair value of investment (870,588 ) 7,696,273 5,080,602 Depreciation and amortization 179,184 162,732 522,695 Net decrease (increase) in other assets 6,524 17,408 (2,816 ) Net increase (decrease) in accounts payable 49,546 52,216 (71,353 ) Net increase in tenant security deposit 2,798 2,798 2,798 Net increase (decrease) in accrued expenses 441,617 (663,791 ) 747,160 Net cash provided by (used in) operating activites 147,615 (1,006,555 ) 323,205 Cash Flows From Investing Activities: Net proceeds from sale of investment in real estate property - 15,595,492 - Interest earned on cash in escrow (902 ) (50 ) (50 ) Capital additions to real estate owned - (149,213 ) - Net cash provided by (used in) investing activites (902 ) 15,446,229 (50 ) Cash Flows From Financing Activities: Repayment of mortgage note in discontinued operations - (10,000,000 ) - Repayment of loan payable (226,415 ) (3,966,148 ) (13,973 ) Decrease (increase) in restricted cash 200,000 (200,000 ) - Net cash (used in) financing activities (26,415 ) (14,166,148 ) (13,973 ) Net change in cash and cash equivalents 120,298 273,526 309,182 Cash and cash equivalents at beginning of year 1,206,899 933,373 624,191 Cash and cash equivalents at end of year $ 1,327,197 $ 1,206,899 $ 933,373 Supplemental disclosure of cash flow information: Cash paid during the year for interest $ - $ 1,881,719 $ 784,030 See notes to consolidated financial statements 27 SB PARTNERS Notes to Consolidated Financial Statements (1) ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES SB Partners, a New York limited partnership, and its subsidiaries (collectively, the "Partnership"), have been engaged since April 1971 in acquiring, operating, and holding for investment a varying portfolio of real estate interests. SB Partners Real Estate Corporation (the "General Partner") serves as the general partner of the Partnership. The significant accounting and financial reporting policies of the Partnership are as follows: (a) The accompanying consolidated financial statements include the accounts of SB Partners and its subsidiaries. All significant intercompany accounts and transactions have been eliminated. The consolidated financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Revenues are recognized as earned and expenses are recognized as incurred. The preparation of financial statements in conformity with such principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (b) In connection with the mortgage financing on certain of its properties, the Partnership placed the assets and liabilities of the properties into single asset limited partnerships, limited liability companies or land trusts which hold title to the properties. The Partnership has effective control over such entities and holds 100% of the beneficial interest. Accordingly, the financial statements of these subsidiaries are consolidated with those of the Partnership. (c) Depreciation of buildings, furnishings and improvements is computed using the straight-line method of depreciation, based upon the estimated useful lives of the related properties, as follows: (in years) Buildings and Improvements 5 to 40 Furnishings 5 to 7 Investments in real estate are carried at historical cost and reviewed periodically for impairment. Expenditures for maintenance and repairs are expensed as incurred. Expenditures for improvements, renewals and betterments, which increase the useful life of the real estate, are capitalized. Upon retirement or sale of property, the related cost and accumulated depreciation are removed from the accounts. Amortization of deferred financing and refinancing costs is computed by amortizing the cost on a straight-line basis over the terms of the related mortgage notes. (d) Real estate properties are regularly evaluated on a property by property basis to determine if it is appropriate to write down carrying values to recognize an impairment of value. Impairment is determined by calculating the sum of the estimated undiscounted future cash flows including the projected undiscounted future net proceeds from the sale of the property. In the event such sum is less than the net carrying value of the property, the property will be written down to estimated fair value. Based on the Partnership’s long-term hold strategy for its investments in real estate, the carrying value of its property at December 31, 2016 is estimated to be fully realizable. (e) Real estate held for sale is carried at the lower of cost or fair value less selling costs. Upon determination that a property is held for sale, depreciation of such property is no longer recorded. (f) For financial reporting purposes, the Partnership considers all highly liquid, short-term investments with original maturities of three months or less when purchased to be cash equivalents. From time to time, the Partnership has on deposit at financial institutions amounts that exceed current federal deposit insurance limitations. The Partnership has not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on cash and cash equivalents. (g) The Partnership accounts for its investment in Sentinel Omaha, LLC at fair value. Determination of the fair value of Omaha involves numerous estimates and subjective judgments that are subject to change in response to current and future economic and market conditions, including, among other things, demand for residential apartments, competition, and operating cost levels such as labor, energy costs and real estate taxes. Judgments regarding these factors are not subject to precise quantification or verification and may change from time to time as economic and market factors change. (see Notes 6 and 7) 28 (h) Tenant leases at the multifamily properties owned by Omaha generally have terms of one year or less. Rental income at the multifamily properties is recognized when earned pursuant to the terms of the leases with tenants. The tenant lease at the industrial flex property has a term that exceeds one year. Rental income at the industrial flex property is recognized on a straight-line basis over the term of the lease. (i) Gains on sales of investments in real estate are recognized in accordance with accounting principles generally accepted in the United States of America applicable to sales of real estate which require minimum levels of initial and continuing investment by the purchaser, and certain other tests be met, prior to the full recognition of profit at the time of the sale. When the tests are not met, gains on sales are recognized on either the installment or cost recovery methods. (j) Each partner is individually responsible for reporting its share of the Partnership's taxable income or loss. Accordingly, no provision has been made in the accompanying consolidated financial statements for Federal, state or local income taxes. (k) Net income per unit of partnership interest has been computed based on the weighted average number of units of partnership interest outstanding during each year. There were no potentially dilutive securities outstanding during each year. (l) The Partnership is engaged in only one industry segment, real estate investment, and therefore information regarding industry segments is not applicable and is not included in these consolidated financial statements. (2) CHANGE IN ACCOUNTING METHOD In April 2015, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2015-3, Simplifying the Presentation of Debt Issuance Costs (ASU 2015-3), which changes the presentation of debt issuance costs in financial statements. ASU 2015-3 requires an entity to present such costs in the balance sheet as a direct deduction from the related debt liability rather than as an asset. ASU 2015-3 is effective for annual reporting periods beginning after December 15, 2015. The new guidance has been applied retrospectively to each prior period presented. The consolidated balance sheets for the periods ended December 31, 2016 and December 31, 2015 report the unamortized deferred financing costs as deductions from the loan payable. (3) INVESTMENT MANAGEMENT AGREEMENT The Partnership entered into a management agreement with the General Partner. Under the terms of this agreement, the General Partner is responsible for the acquisition, management and disposition of all investments, as well as performance of the day-to-day administrative operations and provision of office space for the Partnership. For these services, the General Partner receives a management fee equal to 2% of the average amount of capital invested in real estate plus cumulative mortgage amortization payments, and 0.5% of capital not invested in real estate, as defined in the partnership agreement. The management fee amounted to $867,859, $875,788 and $869,228 for the years ended December 31, 2016, 2015, and 2014, respectively. Of the amounts earned in 2016, 2015 and 2014, $441,618, $449,548 and $442,988, respectively has been deferred while the obligations under the Loan Agreement are outstanding. The deferred amounts total $2,460,857 and $2,019,239 and are included in accrued expenses on the balance sheet as of December 31, 2016 and 2015, respectively. In addition, the General Partner is entitled to 25% of cash distributions in excess of the annual distribution preference, as defined in the partnership agreement. No such amounts were due for the years ended December 31, 2016, 2015 or 2014. 29 (4) INVESTMENTS IN REAL ESTATE During 2016 and 2015 the Partnership owned an industrial flex property in Maple Grove, Minnesota. During 2015, the Partnership also owned a warehouse distribution property in Lino Lakes, Minnesota (see note 5). The following is the cost basis and accumulated depreciation of the real estate investment owned by the Partnership as of December 31, 2016 and 2015: Real Estate at Cost No. of Year of Type Prop. Acquisition Description 12/31/16 12/31/15 Industrial flex property 1 2002 60,345sf $ 5,486,185 $ 5,486,185 Less: accumulated depreciation (1,927,326 ) (1,769,982 ) Net book value $ 3,558,859 $ 3,716,203 (5) REAL ESTATE TRANSACTION On September 17, 2015, the Partnership sold Lino Lakes for $16,050,000 in an all cash transaction. The net proceeds from the sale were used, in part, to retire the mortgage note of $10,000,000 that had been secured by the property and to pay down the Partnership’s loan (see Note 8). The carrying value at the time of the sale was $12,026,246 which resulted in a net gain for financial reporting purposes of $3,569,246 after closing costs of $454,508. The closing costs of $454,508 included a sale commission of $80,250 paid to an affiliate of the general partner. The historical cost of the property at the time of the sale was $15,296,036. The results of operations for the years ended December 31, 2015 and 2014 are reflected as income from discontinued operations in the accompanying consolidated statements of operations. (6) ASSETS MEASURED AT FAIR VALUE The accounting guidance for Fair Value Measurements establishes a framework for measuring fair value that includes a hierarchy used to classify the inputs used in determining fair value. The hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels. The level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level of input that is significant to the fair value measurement. Fair value is defined as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value is calculated based on the assumptions that market participants would use in pricing the asset or liability, not on assumptions specific to the entity. The three levels of fair value hierarchy are described below: ● Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities; ● Level 2 - Quoted prices in active markets for similar assets and liabilities or quoted prices in less active dealer or broker markets; ● Level 3 - Prices or valuations that require inputs that are both significant to the fair value measurement and are unobservable. 30 The following major categories of assets were measured at fair value during the year ended December 31, 2016 and 2015: Level 3: Significant Unobservable 2016 Inputs Total Assets Investment in Sentinel Omaha, LLC $ 38,786,395 $ 38,786,395 Reserve for fair value of investment (13,575,238 ) (13,575,238 ) Total assets $ 25,211,157 $ 25,211,157 Level 3: Significant Unobservable 2015 Inputs Total Assets Investment in Sentinel Omaha, LLC $ 28,891,652 $ 28,891,652 Reserve for fair value of investment (14,445,826 ) (14,445,826 ) Total assets $ 14,445,826 $ 14,445,826 The following is a reconciliation of the beginning and ending balances for assets measured at fair value using significant unobservable inputs (Level 3) during the years ended December 31, 2016 and 2015: Investment in Reserve for Sentinel fair value Omaha, LLC of investment Total Balance at January 1, 2015 $ 6,749,553 $ (6,749,553 ) $ - Equity in net income of investment 22,142,099 - 22,142,099 Increase in reserve - (7,696,273 ) (7,696,273 ) Balance at December 31, 2015 28,891,652 (14,445,826 ) 14,445,826 Equity in net income of investment 9,894,743 - 9,894,743 Decrease in reserve - 870,588 870,588 Balance at December 31, 2016 $ 38,786,395 $ (13,575,238 ) $ 25,211,157 On September 30, 2015, Omaha refinanced six properties which had been encumbered by a single secured credit facility with a high fixed interest rate. Previously, a refinancing of the secured credit facility would have required significant prepayment penalties which made a refinancing cost prohibitive. On September 30, 2015, the prepayment penalties were reduced enough that combined with stronger valuation rates, each property’s borrowing capacity was sufficient to support a new separate mortgage with enough combined proceeds to pay off the credit facility and the prepayment penalties. The six new mortgages have lower interest rates although the new interest rates are floating rates, subject to changes in the credit markets. Omaha is precluded from making distributions to its investors until its unsecured loan is paid in full. However, based on a review of the 2015 property operations and applying the terms of the new mortgages and barring any unforeseen downturn in the real estate and capital markets, Registrant anticipates Omaha has a more likely than not chance to improve the operations of the real estate assets, sell the assets at values sufficient to pay off the mortgages and after paying off the unsecured bank loan, make distributions to its investors for a portion of the original capital invested. Therefore, Registrant as of the year ended December 31, 2015 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2015 less a 50% reserve (see Note 7). During 2016, the net operating income reported for Omaha’s properties continued to improve which led to an increase in the real estate values. Omaha continued to make payments on its unsecured loan. However, Omaha’s mortgages and unsecured loan are encumbered with floating interest rates which started to increase near the end of 2016. Omaha’s unsecured loan has a maturity date of December 31, 2017. Omaha has one option to extend the maturity date to June 30, 2018. It is unlikely Omaha will be able to pay off the unsecured loan from net operating cash flow or refinancing proceeds. Omaha will have to sell some of the properties which will reduce the net cash flow which could be available for distribution to the investors after the unsecured loan is paid off. Registrant as of the year ended December 31, 2016 has recognized a value in the Omaha investment equal to Registrant’s 30% portion of the equity reported on Omaha’s balance sheet as of December 31, 2016 less a 35% reserve. 31 (7) INVESTMENT IN SENTINEL OMAHA, LLC In 2007, the Registrant made an investment in the amount of $37,200,000 representing a thirty percent ownership interest in Sentinel Omaha, LLC (“Omaha”). Omaha is a real estate investment company which as of December 31, 2016 owns 14 multifamily properties in 10 markets. Omaha is an affiliate of the Partnership’s general partner. The Omaha annual audited financial statements are filed as an exhibit to the Partnership’s annual Form 10-K filed with the SEC. With respect to its investment in Omaha, the Registrant elected to adopt Accounting Standards Codification Topic 825. Accordingly, the investment is presented at fair value. Adoption was elected, in part, because the audited financial statements of Omaha are presented at fair value and it was believed that a similar presentation would best reflect the value of the Registrant’s investment from its inception. The following are the audited condensed financial statements (000’s omitted) of Omaha as of December 31, 2016 and 2015 and for each of the three years in the period ended December 31, 2016. Balance Sheet 2016 2015 Investment in real estate properties, at fair value $ 378,460 $ 355,615 Other assets 10,749 13,552 Debt (254,913 ) (267,674 ) Other liabilities (5,008 ) (5,187 ) Members' equity $ 129,288 $ 96,306 Statement of Operations 2016 2015 2014 Rent and other income $ 44,266 $ 41,850 $ 39,125 Real estate operating expenses (21,062 ) (20,221 ) (18,871 ) Other expenses (6,825 ) (11,601 ) (10,225 ) Net unrealized gains 16,603 63,779 6,907 Net income $ 32,982 $ 73,807 $ 16,936 Determination of the fair value of Omaha involves numerous estimates and subjective judgments that are subject to change in response to current and future economic and market conditions, including, among other things, demand for residential apartments, competition, and operating cost levels such as labor, energy costs, real estate taxes and market interest rates. Judgments regarding these factors are not subject to precise quantification or verification and may change from time to time as economic and market factors change. Estimated fair value calculations were prepared by Omaha's management utilizing Level 3 inputs. The investment in Omaha is not consolidated because other investors have substantive ownership and participative rights regarding Omaha’s operations and therefore control does not vest in the Registrant. Were the Partnership deemed to control Omaha, it would have to be consolidated and therefore would impact the financial statements and related ratios. The values of real estate properties have been prepared giving consideration to the income and sales comparison approaches of estimating property value. The income approach estimates an income stream for a property and discounts this income plus a reversion (presumed sale) into a present value at a risk adjusted rate. Yield rates and growth assumptions utilized in this approach are derived from market transactions as well as other financial and industry data. The sales comparison approach compares recent transactions to the appraised property. Adjustments are made for dissimilarities which typically provide a range of value. Generally, the income approach carries the most weight in the value reconciliation. Omaha’s real estate properties are classified within Level 3 of the valuation hierarchy. 32 The mortgage notes payable are all variable rate loans at December 31, 2016; therefore they are reported at amortized cost. The following table shows quantitative information about significant unobservable inputs related to Level 3 fair value measurement used at December 31, 2016 (000’s omitted): Fair Valuation Unobservable Range Value Techniques Inputs (Weighted Average) Investment in real estate properties $ 378,460 Discounted cash flows (DCF) Discount rate 6.75% - 9.00% (7.66%) Capitalization rate 5.25% - 6.5% (5.93%) DCF Term (years) 10 years (8) LOAN PAYABLE Loan payable consists of the following: Net Carrying Amount Annual December 31, Interest Rate Installment Amount Due Property Rate Maturity Date Payments at Maturity 2016 2015 Loan payable: Bank Loan (a): Note B 5,760,473 5,986,888 Less: unamortized finance costs (29,118 ) (50,956 ) $ 5,731,355 $ 5,935,932 (a) On September 17, 2007, the Partnership entered into a bank loan (the “Loan”) with a bank (“Holder”) in the amount of $22,000,000, which matured on October 1, 2008 and provided for interest only monthly payments based upon LIBOR plus 1.95%. On April 29, 2011, the Holder of the unsecured credit facility and the Partnership executed a new Loan Agreement (“Loan Agreement”) on the following terms: 1) In connection with the execution of the Loan Agreement, the Partnership was required to make an immediate payment to Holder of $11,930,430, reducing the balance due under the unsecured credit facility to $10,069,570. The payment was made from proceeds resulting from the sale of 175 Ambassador Drive. Additional proceeds from the sale were used to pay Holder’s legal and appraisal costs and to fund a reserve account for future tenant improvement and leasing costs, as needed. The remaining outstanding obligation in the amount of $10,069,570 was divided into two notes (“Note A” and “Note B;” together, the “Notes”). 2) Note A which had a balance of $3,768,751 as of September 18, 2015 was paid off in full using proceeds from the sale of Lino Lakes. 3) Note B in the amount of $5,760,473 has a maturity date of April 29, 2018. The Partnership has three 1-year options to extend the maturity date if certain conditions are satisfied. Note B previously accrued interest at an annual fixed rate of 5% but only until all interest and principal had been paid in full on Note A. Accrued interest related to Note B in the amount of $1,335,833 was paid off in full on September 18, 2015 using sales proceeds from the sale of Lino Lakes. Thereafter Note B does not accrue any interest. Except as discussed below, payments of principal are deferred until Registrant’s investment in Sentinel Omaha LLC (“Omaha”) pays distributions to the Partnership or the Partnership sells Eagle Lake Business Center IV or its investment in Omaha. Distributions from Omaha or net proceeds from the sale of Eagle IV or Omaha would be used first to pay the outstanding principal balance of Note B. If there are no distributions from Omaha prior to the Note B maturity, principal is due at maturity, subject to the above mentioned extensions. 4) Note B may be voluntarily prepaid upon notice to the Holder, subject to certain requirements as to the application of payments. The Partnership’s obligations under Note B may be accelerated upon default. 33 5) Until the Partnership’s obligations under the Note B are satisfied in full, the Partnership is required to pay a portion of its net operating income (after payment of certain permitted expenses), and the net proceeds from the sale, transfer or refinancing of its remaining properties and investments, toward Note B while retaining the other portion to increase cash reserves. On September 17, 2015, Registrant sold Lino Lakes. An amount of $200,000 of net sales proceeds had been held in reserve pending the expiration of the representations and warranties period as stipulated in the sales contract. On March 15, 2016, the representation and warranties period expired. There were no charges made against this reserve, therefore in March 2016, the $200,000 was used to further pay down the principal balance of the Note B in accordance with the terms of the Loan Agreement. On May 16, 2016, the partnership paid $26,415 to the Holder to pay down a portion of the outstanding balance of Note B. The proceeds represented excess net operating income, as defined, for the twelve months ended April 30, 2016. On May 28, 2015, the Partnership paid $24,715 to the Holder to pay down a portion of the outstanding balance of Note A. The proceeds represented excess net operating income, as defined, for the twelve months ended April 30, 2015. While the obligations under Note B are outstanding the Partnership is precluded from making distributions to its partners. 6) The Partnership, its general partner and the Holder also entered into a Management Subordination Agreement accruing a portion of the investment management fee payable by the Partnership to its general partner so long as the Note B remains outstanding. As of December 31, 2016 and 2015, $2,460,857 and $2,019,239, respectively of investment management fees have been accrued and are included in accrued expenses on the balance sheet. 7) As additional security for the Partnership’s payment of its obligations under the Loan Agreement, the Partnership, through its wholly-owned subsidiary Eagle IV Realty, LLC, has executed a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement (“Eagle IV Security Agreement”) and a Pledge Agreement (“Eagle IV Pledge Agreement”) in favor of Holder. The Eagle IV Security Agreement provides Holder with a security interest on the Partnership’s property located in Maple Grove, Minnesota (“Eagle IV”) of up to $5,000,000. The Eagle IV Pledge Agreement pledges to Holder the Partnership’s membership interest in Eagle IV Realty, LLC, the direct owner of Eagle IV. The Partnership has no other debt obligation secured by Eagle IV. The Loan Agreement also provides for a negative pledge on the Partnership’s remaining properties and investments. Scheduled principal payments on the loan payable are as follows: 2017 $ - 2018 5,760,473 2019 - 2020 - 2021 - Thereafter - Total $ 5,760,473 34 (9) QUARTERLY FINANCIAL INFORMATION (UNAUDITED) Net Income (Loss) per Unit of Revenues from Limited Equity Continuing Net Income Partnership Income (Loss) Operations (Loss) Interest on Investment Year ended December 31, 2016 First Quarter $ 262,312 $ 833,979 $ 107.57 $ 1,972,800 Second Quarter 262,781 1,517,735 195.76 3,289,592 Third Quarter 266,304 2,315,680 298.68 4,872,219 Fourth Quarter 267,947 5,565,883 717.90 (239,868 ) Year ended December 31, 2015 First Quarter $ 248,485 $ (140,724 ) $ (18.15 ) $ 1,153,131 Second Quarter 248,489 (128,399 ) (16.56 ) 1,130,278 Third Quarter 257,345 13,601,839 1,754.40 11,337,038 Fourth Quarter 261,768 4,104,438 529.40 8,521,652 (10) FEDERAL INCOME TAX INFORMATION (UNAUDITED) A reconciliation of net income (loss) for financial reporting purposes to net income (loss) for Federal income tax reporting purposes is as follows: For the Years Ended December 31, 2016 2015 2014 Net income (loss) for financial reporting purposes $ 10,233,277 $ 17,437,154 $ (875,279 ) Adjustment to net loss on sale of investment in real estate property to reflect differences between tax and financial reporting bases of assets and liabilities - 749,124 - Difference between tax and financial statement equity in net income/loss of investment (8,999,145 ) (14,750,473 ) (247,710 ) Difference between accrued investment management fees, mortgage interest and partnership administrative expenses recognized for tax purposes 481,619 (619,789 ) 791,155 Difference between tax and financial statement depreciation 7,424 (230,508 ) 20,879 Net income (loss) for Federal income tax reporting purposes $ 1,723,175 $ 2,585,508 $ (310,955 ) Net ordinary income (loss) for Federal income tax reporting purposes $ 1,723,175 $ (1,043,005 ) $ (310,955 ) Net capital (Sec. 1231) gain for Federal income tax reporting purposes - 3,628,513 - $ 1,723,175 $ 2,585,508 $ (310,955 ) Weighted average number of units of limited partnership interest outstanding 7,753 7,753 7,753 As of December 31, 2016 and 2015, the tax bases of the Partnership's assets and liabilities were approximately $30,604,120 and $19,724,176 of assets, and $8,739,701 and $8,472,154 of liabilities, respectively. (11) MANAGEMENT SERVICES Certain affiliates of the General Partner oversee the management and operation of various real estate properties, including those owned by the Partnership. Services performed by affiliates are billed at actual or allocated cost, percentage of revenues or net equity. For the years ended December 31, 2016, 2015 and 2014 billings to the Partnership amounting to $53,242, $117,004 and $131,120, respectively, and are included in real estate operating expenses. 35 Registrant’s wholly owned property located in Maple Grove, Minnesota is 100% leased to a single tenant whose lease was scheduled to expire July 31, 2015. On February 12, 2015, the Partnership and the tenant executed an extension of the lease to October 31, 2019. An affiliate of the General Partner was paid a leasing commission of $63,948 for the lease extension. On September 17, 2015, the Partnership completed the sale of the warehouse distribution property. Sales proceeds were used to pay selling expenses, retire the $10,000,000 mortgage encumbering the property and pay down a portion of the Partnership’s bank loan. Closing expenses includes a sale commission of $80,250 paid to an affiliate of the General Partner. During 2012 an affiliate of the General Partner commenced maintaining and updating the investor database and preparing the tax K-1 forms and related schedules which previously had been prepared by an unaffiliated company. The fee charged by the affiliate for the similar service is lower than the fee previously charged by the unaffiliated company. Fees charged for 2016, 2015 and 2014 were $54,000 each year. In connection with the mortgage financing of certain properties, the respective lenders required the Partnership to place the assets and liabilities of these properties into single asset limited partnerships which hold title to these properties. A trust company affiliated with the General Partner holds the general partner interest in each single asset limited partnership as trustee for the Partnership. For its services, the affiliate is paid an annual fee, which aggregated $0 in 2016, 2015, and 2014, respectively, and is based upon the trust company's standard rate schedule. (12) FAIR VALUE OF FINANCIAL INSTRUMENTS The Partnership’s financial instruments include cash, cash equivalents and a loan payable. The carrying amount of cash, cash equivalents and loan payable are reasonable estimates of fair value. Loan payable has been valued based on the maturity date and zero interest rate charged to maturity. (13) COMMITMENTS AND CONTINGENCIES The Partnership is a party to certain actions directly arising from its normal business operations. While the ultimate outcome is not presently determinable with certainty, the Partnership believes that the resolution of these matters will not have a material adverse effect on its financial statements. The Partnership leases its property to a tenant under an operating lease agreement, which requires the tenant to pay all or part of certain operating and other expenses of the property. The minimum future rentals to be received in respect of non-cancelable commercial operating leases with unexpired terms in excess of one year as of December 31, 2016 are $724,142 for 2017; and $746,117, for 2018, $638,353 for 2019, $0 for 2020 and 2021. These amounts include the minimum rents from the tenant leasing 100% of the space at Eagle Lake IV. The maturity date of this lease was extended to July 31, 2019 under an extension signed in March 2015. However, the tenant has a right to terminate the lease after paying a termination penalty and providing prior twelve month notice. The early termination penalty is not included in the aforementioned amounts. Pursuant to the original investment agreement, the Partnership may be called upon to contribute, in cash, an additional $3,720,000 to the capital of Omaha, as and when required, as determined by the Manager. In addition, the Partnership shall not have any liability to restore any negative balance in its capital account. Should a default occur by Omaha on its unsecured credit facility, the lender would not have any recourse to the Partnership and will look solely to Omaha’s membership interest in Sentinel White Plains LLC. Sentinel White Plains LLC is a wholly owned subsidiary of Sentinel Omaha LLC and holds the assets and liabilities of the Omaha properties through wholly owned single asset limited partnerships or limited liability companies. 36 SB PARTNERS SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION DECEMBER 31, 2016 Column A Column B Column C Column D Initial Cost to the Registrant Costs Capitalized Buildings and Subsequent Description Encumbrances Land Improvements Total to Acquisition INDUSTRIAL FLEX Minnesota - Maple Grove (Eagle Lake Business Center IV) $ - $ 470,000 $ 5,016,185 $ 5,486,185 $ 772,801 Column A Column E Column F Gross amount at which Carried at End of Year (Notes a & c) Accumulated Buildings and Depreciation Description Land Improvements Total (Notes b & d) INDUSTRIAL FLEX Minnesota - Maple Grove (Eagle Lake Business Center IV) $ 470,000 $ 5,016,185 $ 5,486,185 $ 1,927,326 37 SB PARTNERS SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION - CONTINUED DECEMBER 31, 2016 Column A Column G Column H Column I Life on which Depreciation in Latest Statement Date of Date of Operations Description Construction Acquired is Computed (in years) INDUSTRIAL FLEX Minnesota - Maple Grove (Eagle Lake Business Center IV) 2000 Jun 2002 7 to 39 NOTES TO SCHEDULE III: 2016 2015 2014 (a) Reconciliation of amounts shown in Column E: Balance at beginning of year $ 5,486,185 $ 20,633,009 $ 20,633,009 Additions - Cost of improvements 0 149,212 0 Deductions - Sales 0 (15,296,036 ) 0 Balance at end of year $ 5,486,185 $ 5,486,185 $ 20,633,009 (b) Reconciliation of amounts shown in Column F: Balance at beginning of year $ 1,769,982 $ 4,900,846 $ 4,420,952 Additions - Depreciation expense for the year 157,344 138,926 479,894 Deductions - Sales 0 (3,269,790 ) 0 $ 1,927,326 $ 1,769,982 $ 4,900,846 (c) Aggregate cost basis for Federal income tax reporting purposes $ 5,151,797 $ 5,151,797 $ 20,124,541 (d) Accumulated depreciation for Federal income tax reporting purposes $ 1,958,045 $ 1,845,433 $ 5,513,791 38
